Citation Nr: 0103166	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-13 241	)	DATE
	)
	)
                            
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant became permanently incapable of self 
support before age 18.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
February 1961; he died in February 1961 while serving on 
active duty.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 1998, a statement of the case was issued in June 
1999, and a substantive appeal was received in June 1999.  
The appellant is the veteran's son.


FINDINGS OF FACT

1.  The appellant was born on August [redacted], 1961.

2.  At the time of his eighteenth birthday, the appellant did 
not suffer from a physical or mental defect that rendered him 
permanently incapable of self-support.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "child" 
based on permanent incapacity for self-support at the time of 
his eighteenth birthday, have not been met.  38 U.S.C.A. §§ 
101(4), 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.57, 3.356 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he was permanently incapable of 
self support before or at the time of his eighteenth 
birthday.  The appellant was born on August [redacted], 1961.

As a preliminary matter, the Board notes that during the 
course of the appeal certain legislation has been enacted 
with regard to VA benefits.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for VA 
assistance to claimants under certain circumstances.  Under 
VA law, where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board views the newly enacted assistance provisions to be 
more beneficial to the appellant.  However, the Board finds 
that the record as it stands allows for equitable review of 
the issue on appeal, and no useful purpose would be served by 
delaying appellate review of the issues for additional 
development.  The appellant has been put on notice of the 
requirements for his claim, and pertinent evidence is of 
record.  As such, the Board finds that there has been 
substantial compliance with the provisions of the Veterans 
Claims Assistance Act of 2000 regarding assistance to the 
claimant, and the Board will proceed with appellate review.

According to 38 U.S.C.A. § 1541, pension benefits are payable 
to a surviving spouse of a deceased veteran who served during 
a period of war, with additional benefits payable for a 
child.  The term "child" includes a person who is unmarried 
and who is under the age of eighteen, or who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support.  38 U.S.C.A. § 101(4)(A); 
38 C.F.R. § 3.57(a).  Additionally, under 38 C.F.R. § 3.356, 
a person may qualify as a "child" if he or she is shown by 
"proper evidence to have been permanently incapable of self-
support prior to the date of attaining the age of 18 years.  
38 C.F.R. § 3.356(a)(2).  Thus, the focus is on the 
"child's" condition at the age of 18.  See Dobson v. Brown, 
4 Vet. App. 443 (1993).  The phrase "permanently incapable 
of self-support" contemplates that the individual has a 
mental or physical defect at the date he or she attains the 
age of 18 years, which permanently precludes self-support.  
38 C.F.R. § 3.356(a).

The question of permanent incapacity for self-support is one 
of fact, based on competent evidence in the record.  
38 C.F.R. § 3.356(b).  The fact that a person is earning his 
or her own support is prima facie evidence that he or she is 
not incapable of self-support.  Incapacity for self-support 
will not be considered when the "child" by way of his or 
her own efforts is provided with sufficient income for his or 
her reasonable support.  38 C.F.R. § 3.356(b)(1).  In those 
cases where the extent and nature of disability raises some 
doubt as to whether they would render the average person 
incapable of self-support, factors other than employment are 
for consideration, such as daily activities in the home and 
community.  38 C.F.R. § 3.356(b)(3).  Lack of employment 
should not be considered as a major factor in the 
determination to be made, unless it is shown that it was due 
to physical or mental defect and not to mere disinclination 
to work or indulgence of relatives or friends.  Id. 

Records from a private community health center dated from 
June 1978 to August 1978 reflect that the appellant was 
admitted for psychiatric observation and treatment after 
having had spent the prior two weeks in a juvenile detention 
center.  Psychological testing revealed no serious 
psychopathology of a thought or affective disorder; however, 
there were some personality characteristics, stubbornness, 
and over reactivity.  Final treatment plans included placing 
the appellant in an independent living status away from his 
home; it was noted that the appellant could handle the 
independent living status with the help of his therapist.  
The appellant was discharged as a passive aggressive 
personality with secondary depression and was noted to be 
"improved" upon discharge.  He was not on medications when 
he left the hospital.

In a letter dated in June 1979, the appellant's mother 
indicated that the appellant did not finish high school but 
enrolled in a community college instead.  She noted that her 
son was presently enrolled as a full time student at this 
college.  She ended her letter by stating that her son was 
"living on his own, and has been for some time."

Records from the Illinois Department of Mental Health reflect 
that the appellant was first admitted for treatment in March 
1980, January 1981, April 1982, and November 1984.  The March 
1980 records indicate that the veteran was admitted on an 
emergency basis after claiming that his father and some 
Catholic Priests were "after him."  It was noted that 
commitment papers had reflected that the appellant had tried 
to injure his mother and step-father by running over them 
with a vehicle one week prior to admission.  The appellant 
was alert, coherent, and possessed fair judgment at 
discharge; his insight was limited.  The December 1984 
discharge summary noted that the appellant had obtained a GED 
and attended two years of college.  It was noted that the 
appellant did not receive any supportive funding and was 
reliant on employment for his finances; he planned to contact 
a former employer or pursue farm work.  The appellant was 
described as a physically healthy young male.  The diagnosis 
was chronic schizophrenia.

June 1999 letters from the appellant's private physician, R. 
M., M.D., indicated that Dr. R. M. initially treated the 
appellant in March 1986.  Dr. R. M. stated that it "was my 
understanding at the time that I was treating you [the 
appellant] that the onset of your illness was when you were 
an adolescent, although you were not diagnosed as having a 
psychotic disorder until some time later."

The Board observes that there is no evidence of record, nor 
is it contended otherwise, that the appellant has a severe 
physical defect that prevents self-support.  Rather, the 
question in this appeal is whether the appellant had a mental 
defect which permanently precluded self-support at the date 
he attained the age of eighteen.

Upon a thorough review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the appellant was permanently incapable of self-support due 
to a mental defect at the time he attained the age of 
eighteen.  While the June 1978 to August 1978 treatment 
records noted that the appellant had some personality 
problems, the treating health professionals indicated that 
the appellant had no serious psychopathology (a thought or 
affective disorder).  These findings are further supported by 
the appellant's mothers letter dated in June 1979, just two 
months prior to the appellant's eighteenth birthday.  In that 
letter, the appellant's mother stated that the appellant was 
a full time student in college and had been living on his own 
for some time.  In addition, the November 1984 record 
indicated that the appellant had obtained a GED and finished 
two years of college.  Further, the November 1984 private 
medical record clearly showed that the appellant had been 
solely reliant on his employment for his financial support.  
No examiner or treating medical professional indicated that 
the appellant would be incapable of self-support.  In short, 
while the Board finds that the appellant had some problems at 
the time he attained his eighteenth birthday, the evidence 
does not reflect that he had a mental defect of such severity 
that he was permanently incapable of self-support at the time 
he turned eighteen.  See 38 C.F.R. § 3.356.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against finding that the 
appellant's was permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of eighteen years, and the appeal is denied.  As 
there is not an approximate balance of positive and negative 
evidence, the benefit of the doubt rule is inapplicable. 


ORDER

The appeal is denied.




		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

 




